Citation Nr: 1015877	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  03-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Whether vacatur of the March 4, 2010 decision of the 
Board of Veterans' Appeals denying service connection for an 
innocently acquired psychiatric disorder is warranted.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active military service from August 14 to 
September 18, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

The Board remanded the case to the RO for further development 
in June 2004.  

In September 2006 the Board issued a decision denying service 
connection for the claimed psychiatric disorder.  The Veteran 
thereupon submitted an appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  

The Court issued an Order in July 2008 granting a Joint 
Motion of the Parties to vacate the Board's decision and to 
remand the case back to the Board for further development 
action.  

In September 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
actions in compliance with the Court's Order.  

The case was subsequently returned to the Board, and on March 
4, 2010, a decision which denied the claim was rendered.  

The Board's action hereinbelow vacates its March 2010 
decision.  The Board's 
de novo review of the claim is set forth hereinbelow. 



FINDINGS OF FACT

1.  On March 4, 2010, the Board issued a decision that denied 
service connection inter alia for an innocently acquired 
psychiatric disorder.  

2.  Some of the evidence pertinent to the appeal of the claim 
of service connection for an innocently acquired psychiatric 
disorder was submitted prior to the Board's March 4, 2010 
decision, but was not addressed in reaching that decision.  

3.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

4.  The record contains clear and unmistakable evidence that 
the Veteran's bipolar disorder existed prior to his period of 
active service.  

5.  The record does not contain clear and unmistakable 
evidence that the Veteran's bipolar disorder was not 
aggravated by his period of active military service.  



CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's decision of March 
4, 2010 are met.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).  

2.  The presumption of soundness at entry for the Veteran's 
period of active service is not rebutted as to the claimed 
bipolar disorder.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 
C.F.R. § 3.304 (2009).  

3.  The Veteran's disability manifested by a bipolar disorder 
is due to disease or injury that was aggravated by his period 
of active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VACATUR

The Board may vacate an appellate decision when the Veteran 
has been denied due process.  See 38 U.S.C.A. § 7104 (West 
2007); 38 C.F.R. § 20.904 (2009).  

In December 2009, the Board received from the Veteran's 
attorney evidence in the form of a private medical opinion 
dated in December 2009.  However, the records themselves were 
not associated with the claims file at the time of the 
Board's review in March 2010 and thus were not considered by 
the Board in making its decision.  

The Board's failure to consider the evidence submitted by a 
veteran may be considered a violation of due process.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be in the constructive possession 
of VA adjudicators during consideration of a claim, 
regardless of whether those records are physically on file).  

Accordingly, the Board hereby vacates its decision of March 
4, 2010.  A new decision is being rendered hereinbelow on 
this matter as though that Board decision had never been 
issued.  


II.  ANALYSIS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist claimants in the development of 
a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  

The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. § 
7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Court held in Wagner that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the Veteran's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The Veteran in essence asserts his pre-existing bipolar 
disorder was aggravated by his brief period of active 
service.  

In this case, the Veteran's May 1997 enlistment examination 
was pertinently negative as to any psychiatric disease.  
Additionally, the Veteran specifically denied any depression 
or excessive worry and nervous trouble of any sort on his 
report of medical history.  

However, a mental status evaluation completed 22 days after 
entry into service noted a diagnosis of bipolar disorder "by 
history."  

Moreover, there is compelling evidence indicating that the 
Veteran's innocently acquired psychiatric disorder pre-
existed military service.  Of record are private counseling 
reports dated from 1992, when the Veteran was 13, until just 
prior to his entry into active service in 1997, reflecting 
treatment for various behavioral problems, including alcohol 
abuse.  

His counselor, L.A.S., Ph.D., wrote letters in 1992, 1993 and 
1994 noting that the Veteran presented with "some 
depression," was physically aggressive with his mother and 
had a fascination with knives.  

In an August 1998 statement, L.A.S. indicated that the 
Veteran had been diagnosed at various times with attention 
deficit disorder, substance abuse disorder, bipolar disorder, 
adjustment disorder with depressed mood and antisocial 
personality disorder.  Though this letter was dated after the 
Veteran's military service, L.A.S. also emphasized his last 
treatment of the Veteran was in December 1997.  

Furthermore, there are numerous medical opinions of record 
which indicate the Veteran's innocently acquired psychiatric 
disorder pre-dated service.  

In May 2004 P.H., BSW, described the Veteran's reported 
history of psychological problems dating back to adolescence 
and the fact that he had these problems at the time he 
enlisted in military service.  

The June 2004 VA examiner noted a history of 27 
hospitalizations for "nerves, bipolar disorder, and 
substance abuse," 3 to 5 of which were before the Veteran 
entered service.  

Of particular significance is the August 2005 VHA opinion and 
that of the August 2009 VA examiner.  After reviewing the 
Veterans' claims folder, including his pre-service counseling 
records, the IME opined:

[T[here [was] certainly sufficient information 
for me to arrive at my own opinion which, quite 
frankly, [was] that this young man had a 
longstanding history of psychiatric disorder 
dating either to the end of the first decade or 
the beginning of the second decade of his life.  

The August 2009 VA examiner also determined that the 
Veteran's psychiatric problems pre-dated service:
 
The veteran received mental health treatment as 
far back as approximately age 12 or his early 
teen years.  He was seeing a psychologist and 
psychiatrist well before his time in the 
military and had been diagnosed with problems 
back then to include bipolar disorder and 
polysubstance dependence.  The veteran has 
reported that he was told to lie on his Army 
admission papers by the recruiter . . . There is 
ample evidence to indicate that the veteran had 
both bipolar disorder and significant substance 
abuse problems even prior to his time in the 
military.  

This examiner also acknowledged three psychiatric 
hospitalizations prior to the Veteran's entry into active 
service.  

In December 2009 M.L.C., M.D., noted he had reviewed the 
Veteran's psychiatric history dating back to age 12, and that 
"[t]here [was] no question the veteran had psychiatric 
illness prior to his induction into the United States Army."  

Finally, the Veteran himself has asserted that his 
psychiatric problems pre-existed service, and he is certainly 
competent to report symptoms.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  He has 
indicated he was instructed to lie on his entrance 
examination.  

On his application for SSA disability benefits, the Veteran 
indicated that he first began to experience psychiatric 
symptomatology in 1990.  Furthermore, his mother has provided 
a statement which indicates she spoke with the Veteran's 
enlisting officer about his "past history of mental problems 
and hi[s] being bipolar."  

Based on the above-cited evidence, it is "undebatable" that 
the Veteran's innocently acquired psychiatric disorder pre-
existed his enlistment.  Thus, there is clear and 
unmistakable evidence that the disability existed prior to 
service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).  

With respect to aggravation, the Veteran's service medical 
records indicate no progression in his psychiatric problems.  
The September 1997 mental status evaluation just prior to 
discharge noted normal behavior, full alertness and 
orientation, unremarkable affect, a clear thinking process, 
normal thought content and good memory.  Further, the 
remainder of the Veteran's service treatment records shows no 
documented treatment for any psychiatric symptoms.  

Four medical opinions are of record concerning the etiology 
of the Veteran's current innocently acquired psychiatric 
disorder.  

Against the claim are the opinions of the August 2005 VHA and 
the August 2009 VA examiner.  

The VHA examiner, who reviewed the Veteran's claims folder 
"page by page," opined that:  

It [was] my clinical opinion that this 
young man had a long history of 
psychiatric illness, was unfit for 
military service, should never have been 
permitted to enlist in the military, and 
[the examiner did] not believe his short 
tenure in the military had any effect on 
his chronic psychiatric problems in any 
way.  

The August 2009 VA examiner, who also thoroughly reviewed the 
Veteran's claims folder, opined that there was: 

no compelling evidence to indicate that 
[the Veteran's] bipolar or substance 
abuse problems were exacerbated by his 
only one month of military service.  The 
veteran's condition was severe enough 
prior to military service to require 
three inpatient hospitalizations and it 
continued to be severe enough after 
military service to require numerous 
other inpatient admission and ongoing 
treatment.  

In the Veteran's favor is the May 2004 opinion of P.H., who 
opined that the Veteran's current psychiatric disorder 
"occurred as a direct result of his military experiences 
while serving briefly in the US Army.  The nature of his 
experiences [was] well documented and verified.  It [was] not 
necessary to readdress the matter here."  

P.H. then went on to describe the Veteran's current symptoms, 
including the Veteran's report that his Army experiences 
exacerbated his psychiatric problems.  

Also in the Veteran's favor is the December 2009 opinion of 
C.L.M., who after a review of the medical evidence of record, 
including the opinions of the August 2005 VHA and the August 
2009 VA examiner, concluded:

There were several statements made by 
examiners suggesting that one month of 
military service could not exacerbate a 
patient's psychiatric illness.  This 
[was] of course completely erroneous, 
clinically illogical, and not consistent 
with an understanding of the potential 
for dramatic events to trigger 
psychiatric disease.  For example, it 
[was] well known in the literature 
surrounding PTSD that one dramatic event 
[could] begin an entire disease process.  
That event could occur in a split-second 
of a motor vehicle accident, violent 
crime, or any number of circumstances.  A 
simple death of a loved one [could] 
trigger a complicated grief reaction 
leading to major depression.  Given this 
veteran['s] severe psychiatric disease, 
abstinence from pharmacological 
management, and transition to a military 
life why would it be unusual to think 
that an entire month of trauma, the 
stress of basic training, and being in an 
alien environment with profound 
psychiatric disease would not exacerbate 
his clinical condition?  . . . . [There] 
[was] also little question that this 
veteran's clinical condition became 
severely worse during his one month of 
active duty service.  He became violent, 
despondent, hopeless, helpless, and 
essentially had a re-exacerbation of 
symptoms that had existed early on in his 
psychiatric illness . . . the symptoms 
became profoundly worse during his active 
duty service, and then steadily 
progressed to complete and utter 
psychiatric disability through the 
present day.  

Accordingly, as there is competent evidence both for and 
against aggravation, the Board has reached the conclusion 
that the record, viewed as a whole, does not show by clear 
and unmistakable evidence that the Veteran's bipolar disorder 
was not aggravated during service.  See Vanerson, supra.  
Thus, on this record, service connection must be granted.  



ORDER

Service connection for bipolar disorder is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


